Citation Nr: 1600275	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to June 25, 2012 and in excess of 20 percent thereafter for degenerative disc disease of the cervical spine to include spondylosis and disc herniation (cervical spine disability), to include consideration of ratings for associated objective neurologic abnormalities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active military service from July 1977 to July 1980 and from December 1988 to December 2005.  

This matter was originally on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Subsequently, in May 2012, the Board of Veterans' Appeals (Board) remanded the claim for additional development.  In November 2014, the Board denied the claim for increased ratings for the service-connected cervical spine disability.

The Veteran appealed this denial of increase to the Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted the Joint Motion for Remand (JMR) entered by the attorney representing the Veteran before the Court and the attorney representing the Secretary (the Parties).  The appeal is now back before the Board.  The Veteran remains represented by Disabled American Veterans before VA.  As discussed below, based on review of the contents of the JMR, the Board finds that additional development in this appeal is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2014 decision, the Board noted that the January 2007 rating decision on appeal also established service connection for peripheral neuropathy of the right hand and denied service connection for peripheral neuropathy of the left hand.  At that time, considering that the Veteran did not specifically appeal these aspects of the January 2007 rating decision, the Board found that it need not address the neurological manifestations of the Veteran's service connected spine disorder for purposes of the General Rating Formula for Diseases and Injuries of the Spine, located in 38 C.F.R. § 4.71a.  See November 2014 Board decision, page 8.

Relevant to the reason for an additional remand, in the JMR, the Parties found error in the Board not "assessing [the Veteran's] eligibility for a separate rating, despite the history of numbness in his upper extremities."  The JMR did not acknowledge that service connection is in effect for peripheral neuropathy of the right hand, which was granted as related to the cervical spine disability.  The JMR, however, makes clear that the Board erred by not evaluating any existent objective neurologic abnormalities, to specifically include those related to numbness in the upper extremities, when considering the merits of the increased rating claim for the cervical spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Based on the contents of the JMR, the Board, counter to its finding in the November 2014 decision, has jurisdiction to consider the existence and ratings assigned to any objective neurologic abnormalities, to specifically include those related to numbness in the upper extremities.

Regarding the evidence currently of record, in an October 2006 VA examination addendum, the examiner found decreased pinprick and light touch along the path of the ulnar nerve in the right upper extremity.  Relevant diagnosis was peripheral neuropathy of the right upper extremity, secondary to cervical spine condition, minimally disabling.  As to the left hand, the examiner found that there was left hand pain, as likely as not secondary to overuse.  Additional records from this period also note weakness in the Veteran's hands, to include an April 2006 note from a private provider.  An August 2006 note references cervical degenerative joint disease with radiculopathy.

In an August 2008 letter, a treating private medical doctor wrote that the Veteran had degenerative joint disease of the cervical spine with occasional cervical radiculopathy.  He indicated that the cervical spine disability had at times caused occasional radiculopathy depending on the intensity of the flare-ups of the cervical spine.  

Pursuant to the Board's May 2012 remand, the Veteran underwent June 2012 VA examinations.  In the report of these examinations, the examiner found no associated neurologic abnormalities of the upper extremities, with the examiner specifically finding no evidence of radiculopathy and only diagnosing peripheral neuropathy of a lower extremity.  Review of these reports reveals no evidence of a ratable associated objective neurologic abnormality.  

After this review of the evidence of record, the Board finds that an additional VA examination is necessary.  The Veteran obtained vacatur of the Board's prior decision on the basis that the Board did not evaluate associated objective neurologic abnormalities.  Although prior evidence showed the existence of such disability, and was the basis for the RO granting service connection for peripheral neuropathy of the right upper extremity, the most recent medical evidence showed no relevant disability.  In this regard, in the August 2008 letter, a private medical doctor indicated that the radiculopathy was occasional in nature.  Thus, there is indication that the presentation of the disability is not constant, and thus, medical evidence that reviews the Veteran's history and considers the severity of the disability when present would be of great assistance to the Board.  

VA has a duty to ensure that the record contains adequate evidence upon which to adequately and completely rate this disability.  The Board finds that an examination that provides an assessment of associated objective neurologic abnormality is required, to include reviewing the evidence through the entire period on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  As the Board is remanding for the examination, the examiner should also provide findings related to the cervical spine disability itself, to include providing the results of range of motion testing.

The current record reflects that the Veteran does not regularly receive care at a VA facility.  To ensure a complete record, however, the AOJ should obtain any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (2015).


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include those from the West Los Angeles VA Medical Center.   All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing directives (1), schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spine disability.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:  

a. The examiner should provide specific findings as to the range of motion of the cervical spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends as well as the functional effect of such pain on the Veteran's range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's cervical spine disability.  The examiner should also state whether there is any abnormality of the spine, including evidence of arthritis or ankylosis.  

b. After considering the Veteran's documented medical history, the examiner should identify all objective neurologic abnormalities associated with the Veteran's cervical spine disability.  With regard to any neurologic disability of the upper extremities resulting from the service-connected cervical spine disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  

In this regard, the examiner should review all the evidence previously of record regarding the Veteran's complaints of numbness in the upper extremities (as summarized above in this Remand).  To the extent possible, from the period of January 2006 to the present, the examiner should discuss the presence of disability in the upper extremities associated with the cervical spine and discuss the severity of any such defined disability.

c. The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




